Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
An immunogenic compound, immunogenic composition, or nanoparticle loaded with an antigen peptide comprising SEQ ID NO:101 is an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), unelected species of antigenic peptides or nucleic acids encoding for the antigenic peptides, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the Election of Species requirement as set forth in the Office action mailed on 5 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leanne Rakers on 02/03/2022.
Amend Claim 8
An immunogenic compound, comprising 
PepNt- CORE-PepCt (I), wherein:
- "PepNt" consists of a polypeptide having an amino acid length varying from 0 to 500 amino acid residues and located at the N-terminal end of the polypeptide of formula (I); 
- CORE consists of a polypeptide comprising, or alternatively consisting of, an amino acid sequence selected from the group consisting of SEQ ID NO: 100 and SEQ ID NO: 101; and 
- "PepCt" consists of a polypeptide having an amino acid length varying from 0 to 500 amino acid residues and located at the C-terminal end of the polypeptide of formula (I)[[.]];
wherein said immunogenic compound comprises a carrier protein.

Amend Claim 20
A vector comprising a polynucleotide, said polynucleotide encoding: 
- an immunogenic compound comprising an antigenic peptide, wherein the antigenic peptide comprises or consists of an amino acid sequence as set forth in SEQ ID NO: 100 or SEQ ID NO:101, wherein the immunogenic compound is a peptide or a protein; or 
- an antigenic peptide comprising or consisting of an amino acid sequence as set forth in SEQ ID NO:100 or SEQ ID NO:101.

Amend Claim 21
Cancelled

Amend Claim 22
A host cell comprising the vector comprising a polynucleotide according to claim 20.

Amend Claim 24
An immunogenic composition comprising: 
(i) an immunogenic compound comprising a first antigenic peptide, wherein the first antigenic peptide comprises or consists of an amino acid sequence as set forth in SEQ ID NO:100 or SEQ ID NO:101, 
(ii) the first antigenic peptide comprising or consisting of an amino acid sequence as set forth in SEQ ID NO: 100 or SEQ ID NO:101, 
(iii) a nanoparticle loaded with at least one immunogenic compound of (i) or the first antigenic peptide of (ii), 
(iv) a cell loaded with the immunogenic compound of (i) or the first antigenic peptide of (ii), 
(v) a nucleic acid comprising a polynucleotide encoding (a) the immunogenic compound of (i), wherein the immunogenic compound is a peptide or a protein, or (b) the first antigenic peptide of (ii), or 
(vi) a host cell comprising the nucleic acid of (v); 
and one or more immunostimulatory agents, wherein said immunostimulatory agents are each independently selected from the group consisting of: immunoadjuvants and antigen-presenting cells; and 
one or more pharmaceutically acceptable excipients.


Amend Claim 26
Cancelled

Amend Claim 50
Thevector comprising a polynucleotide according to claim [[21]] 20, wherein the polynucleotide is a sequence with or without expression elements, regulatory elements, and/or promoters; or a combination thereof. 

Amend Claim 51
Cancelled

Amend Claim 52
The host cell according to claim [[22]] 23, wherein the bacterial cell is a gut bacterial cell.
Allowable Subject Matter

Claims 8, 15, 20, 22-24, 28, 48-49 and 52 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As of the Final Rejection dated 11/23/2021, an objection to the instant specification and a 35 USC § 101 rejection stood.  These issues have been obviated the Applicant’s Amendment of 1/20/2022 as well as the Examiner’s Amendment associated with this Office Action.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571.272.5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643